     Case 6:17-cv-00010-JRH-BWC Document 77 Filed 03/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 RASHARD CHARLES CONNER,

               Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-10


        V.



 MARTY ALLEN,et al,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 76. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants' unopposed Motion for Summary

Judgment, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment,

and DENIES Plaintiff in formapauperis status on appeal.

       SO ORDERED,this o?.5^dav of March,2021.




                                     J. RANDAL HALL, CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                                   DISTRICT OF GEORGIA
